Per Curiam.

The court would have been better satisfied, if upon the facts stated in this case, the verdict had been for the defendants ; but they cannot say that the verdict is so strongly against evidence as to require it to .be set aside, considering that the damages are very moderate, if damages at all were to be given. The defendants are bound to bestow ordinary care and diligence in the construction and preservation of their bridges. They are not responsible for accidents, if those accidents do not arise from the want of this ordinary care and skill. But there was some evidence to this effect, and principally in this, that the sway girt, which was the most essential timber in the bridge was made of a poor kind of wood which would not endure the weather. The motion for a new trial is denied.
Spencer, J. being interested in the company, gave no opinion.
Rule refused»